Citation Nr: 0901697	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-38 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling from September 15, 2005.  

2.  Entitlement to higher initial evaluations for type 2 
diabetes mellitus with erectile dysfunction and peripheral 
arterial disease, evaluated as 10 percent disabling from 
October 20, 2005, and as 20 percent disabling from April 14, 
2006.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized those issues as 
set forth on the title page.  

The Court also has held that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the 20 percent evaluation 
awarded during the pendency of the appeal would satisfy his 
appeal for a higher evaluation of his diabetes disability.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for type 2 diabetes mellitus remains open 
and is properly before the Board.  (By a September 2008 
rating decision, the Detroit RO re-characterized the issue to 
include erectile dysfunction and peripheral arterial disease 
with the previously service-connected diabetes mellitus.  
This issue will be addressed in the remand that follows the 
Board's decision on the PTSD claim.)


FINDING OF FACT

The veteran's PTSD is evidenced by presentable appearance, 
flat affect, stable but depressed mood, no sign of thought 
disorder, absence of delusions, hallucinations, or homicidal 
ideation, and some memory problems.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the veteran's service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2005, January and June 2006, and January 2007, the 
latter two of which dealt with the veteran's claim for higher 
initial ratings.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.  

II.  Background

The veteran submitted or caused to be submitted various 
medical treatment records and statements from his private 
care providers.  As many of the submissions are duplicative 
or redundant, only evidence that is representative of the 
veteran's level of disability since his initial claims were 
filed will be discussed in detail.  See Gonzales v. West, 218 
F.3d 1378, 1381 (2000) (although the Board has an obligation 
to review and weigh all evidence before it and to provide 
reasons and bases supporting its decision, there is no 
requirement to analyze and discuss every piece of evidence of 
record).  

Of record is a November 2005 letter from D.G, Ph.D., written 
in support of "the appropriate care and consideration" by 
the government.  Dr. G. stated that the veteran was being 
treated of severe PTSD, alcohol dependence, and major 
depression.  In her report she discussed the veteran's 
reported flashback experiences and made general statements 
regarding the veteran's psychological distress at exposure to 
internal and external cues that symbolize or resemble an 
aspect of an unidentified traumatic event in Vietnam.  She 
reported that the veteran avoids thoughts, feelings, and 
conversations with people, and rarely leaves his home except 
for doctor appointments and to visit the Veterans of Foreign 
Wars (VFW) hall where he can associate with fellow veterans.  
She also reported that the veteran had memory problems 
recently, both recent and remote, as well as hypervigilance 
and avoidance.  

A treatment report, also dated in November 2005, authored by 
T.S., M.D., noted that the veteran had been seen by this 
physician while he was still employed at one of the local 
hospitals as a supervisor for the x-ray department.  He was 
seen for depression, mood swings, and difficulties with 
dealing with PTSD and post-Vietnam experience.  Dr. S. also 
noted that the veteran had more physical problems in the 
preceding several months, including a three-vessel heart 
bypass and kidney cancer, and also had diabetes.  It was 
noted that the veteran was about to undergo surgery for his 
kidney cancer, and was quite worried about that.  He reported 
that he had had problems with his boss.  He had given up his 
old supervisory job, and as a result, one of his former 
subordinates had become the director of the outpatient x-ray 
unit, and that he was having a lot of difficulty dealing with 
her.  

On examination the veteran was alert and oriented.  Gait, 
posture, and coordination were normal except for psychomotor 
retardation.  Affect was flat; mood was stable and depressed.  
There were no signs of thought disorder, and no delusions or 
hallucinations were noticed.  Judgment was impaired, and the 
veteran was said to have no insight into his difficulties.  
Cognitively he was oriented as to time, place, and person; 
memory, both short-term and long-term, was judged to be good.  
Abstract ability was examined and he was found to be 
abstract.  General knowledge was good, and his IQ was 
estimated to be average to above average.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were recurrent major 
depression, PTSD, and alcohol abuse.  Axis II (personality 
disorders and mental retardation) diagnosis was deferred, as 
was Axis III (general medical conditions).  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
no specific problems, but merely stated "severe."  The Axis 
V (global assessment of functioning (GAF) score) report was 
30.  The examiner recommended individual and group therapy, 
milieu therapy, and medication management, and recommended 
the veteran for disability due to both physical and 
psychological difficulties.  

The veteran was afforded a VA PTSD examination given in 
January 2006 in connection with his service connection claim.  
The examiner recounted the veteran's social history, 
including the fact that he was currently on disability from 
his job as a staff radiology technician.  The veteran 
reported that he had 25 years at his place of employment, 10 
years of which were in a supervisory capacity.  He reported 
that he was "work disabled."  The examiner also reported 
two early brushes with the law that were not connected by the 
examiner to his PTSD.  

The veteran presented for examination neatly dressed and 
groomed, and was alert, fully oriented and adequately object 
related.  His speech, though not spontaneous, was fluent and 
goal directed; rate, flow, and intensity were diminished.  
The content of the veteran's verbalizations reflected logical 
thought processes, intact critical judgment, and fair 
insight.  Memory was characterized by lacunae.  He was 
neither thought disordered nor delusional, and he denied any 
auditory or visual hallucinations.  The examiner described 
the veteran's mood as dysphoric and his range of affect as 
constricted.  The veteran categorically denied suicidal plan 
or intent despite the presence of persistent suicidal 
ideation.  

The veteran endorsed low energy, poor concentration, little 
hope for the future, and loss of interest in formerly 
enjoyable pastimes.  Irritability and easily provoked temper 
motivated the veteran to avoid social situations and 
interpersonal contact when possible.  The veteran also 
reported difficulties getting to sleep as well as 
unsatisfying sleep.  The veteran averred that he continued to 
experience vivid combat nightmares that awakened him in a 
state of apprehension and physiologic arousal.  Hot weather 
and some visual cues evoked feelings and recollections from 
Vietnam, and he reported that he avoided conversations about 
war, as well as the present media coverage of the Iraq war.  

The DSM-IV Axis I diagnoses were dysthymic disorder, chronic, 
combat-related PTSD, and alcohol dependence.  There was no 
diagnosis in Axis II.  For Axis III diagnoses the examiner 
referred to the medical record.  In Axis IV the examiner 
identified the veteran's problems as "multiple chronic 
psychiatric disorders."  The Axis V GAF score was 48.  The 
examiner added that the veteran's present pattern of symptom 
complaints met full diagnostic requirements for both a 
dysthymic disorder, and combat-related PTSD.  He noted that 
the veteran also continued to drink beverage alcohol despite 
a history of inpatient rehabilitation, thus meeting the 
criteria for the alcohol dependence diagnosis.  The examiner 
concluded that the veteran's symptoms, despite active 
involvement in outpatient treatment are of serious degree and 
result in serious occupational impairment.  

Another letter from D.G., Ph.D., dated in April 2006, while 
not providing either results of any specific examination or a 
diagnosis in accordance with DSM-IV, noted that the veteran 
was continuing in psychotherapy and had a current GAF score 
of 30.  She expressed that the veteran's current symptoms 
included both short-term and long-term memory deficits, 
flashbacks, nightmares, distorted/inaccurate perceptions, 
poor concentration, distractibility, inconsistent and poor 
personal grooming, poor judgment, agitation, periodic violent 
thoughts, angry outbursts, low level of daily functioning, 
inability to interact socially and difficulty in coping with 
his grandchildren.  She also noted an increasing amount of 
paranoia, which had only resulted in the veteran's believing 
other people to be judgmental.  She noted that the veteran 
had become more agitated since being on Wellbutrin.  Without 
any explanation, Dr. G. opined that there is a strong 
likelihood that the veteran would become violent in any 
social or work situation.  

Another letter from Dr. G., dated in December 2006, reported 
a GAF score of 35, and noted that current diagnoses included 
PTSD, major depression, and alcohol abuse.  She noted that 
his psychiatrist had recently retired and that the veteran 
was under severe stress related to a recent cardiac bypass 
and diagnosis of renal carcinoma, and also noted that the 
veteran now had an unidentified mass on his heart.  Dr. G. 
again stated that there was a strong possibility that the 
veteran would become violent in any work or social situation.  

In an addendum to his January 2006 VA PTSD examination, 
evidently written in response to a request from the RO 
because of receipt of additional records from SSA, the 
examining psychologist stated that his report of the January 
2006 examination continued to stand as written.  He stated 
that it was impossible to provide separate GAF scores for 
each diagnosed mental disorder.  He also noted that the 
medical literature provided no compelling support for a 
causative link between substance abuse disorders and PTSD.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD 
claim as a claim for higher evaluation of an original award, 
effective from the date of award of service connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

Here, the Board finds that the veteran's disability picture 
as regards his PTSD symptomatology more nearly approximates 
the criteria required for the presently assigned 50 percent 
rating, and that a higher, 70 percent, rating is not 
warranted.  This is so because the evidence fails to show 
that there are problems such as obsessional rituals that 
interfere with routine activities, or that the veteran's 
speech is intermittently illogical, obscure, or irrelevant.  
There is no evidence of problems like near-continuous panic 
affecting the ability to function independently, 
appropriately, and effectively.  There is no evidence of 
impaired impulse control such as unprovoked irritability with 
periods of violence, notwithstanding Dr. G.'s fears that this 
could happen.  There also is no evidence of spatial 
disorientation.  With the single exception of a comment in 
Dr. G.'s April 2006 letter that the veteran had inconsistent 
personal grooming, there is no evidence of neglect of 
personal appearance and hygiene.  While the veteran recently 
reported difficulty coping with his grandchildren, the 
evidence shows that he typically maintains good relationships 
with his wife of several decades, and with his two grown 
children.  

The Board acknowledges that the veteran has had some 
difficulty in the workplace, but he himself has identified 
this as work-related (i.e., having to work for a former 
subordinate).  The Board also acknowledges suggestions of 
non-specific suicidal ideation and of depression, but finds 
that, taking these into consideration along with all of the 
other competent medical evidence of record, the veteran's 
disability picture as regards his PTSD symptomatology more 
nearly approximates the criteria required for the presently 
assigned 50 percent rating, and that a higher, 70 percent, 
rating is not warranted.  38 C.F.R. § 4.7.   

In weighing the medical evidence of record the Board finds 
that the reports of the VA examiner and the veteran's Dr., 
T.S., to be more credible than the opinions expressed by the 
veteran's psychologist, Dr. D.G., and therefore gives more 
weight to the opinions of the VA examiner and Dr. T.S. than 
to Dr. G.  See Guerrieri v. Brown, 4 Vet. App. 467 470-71 
(1992) (the credibility and weight to be attached to medical 
opinions are within the province of the adjudicator).  The 
Board does so because it finds the letters authored by Dr. G. 
describe only the veteran's symptoms, without mentioning any 
positive attributes, as have the other two examiners.  
Moreover, the opinions of Dr. S. and the VA examiner are 
generally consistent with one another, and, when compared to 
Dr. G., they provide more complete assessments of the 
veteran's PTSD-related symptomatology.  

Although low GAF scores have been assigned, the scores do not 
appear to be consistent with the findings made by the VA 
examiner or Dr. T.S.  In fact, the symptoms reported and 
found on examination are consistent with the types of 
difficulties set forth in the rating criteria for a 50 
percent rating-memory problems, disturbances in mood, 
impaired judgment, and so forth.  Consequently, for the 
reasons set forth above, the Board is persuaded by the 
findings made on these two examinations and concludes that 
the preponderance of the evidence is against the claim for a 
higher initial rating.



ORDER

A higher initial rating for PTSD is denied.


REMAND

The veteran's diabetes mellitus has been evaluated utilizing 
the rating criteria found at Diagnostic Code 7913.  38 C.F.R. 
§ 4.119.  Diagnostic Code 7913 provides that a 10 percent 
rating is for application when diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
for application when diabetes requires insulin and restricted 
diet, or oral hypoglycemic agent and restricted diet.  A 40 
percent rating is for application when diabetes requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is for application when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is for application when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  The term "regulation 
of activities" is defined in the regulation as "avoidance 
of strenuous occupational and recreational activities."  Id.  
Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria to support a 
100 percent rating.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119.  

Here, after the issuance of the most recent supplemental 
statement of the case in September 2007, the RO re-
characterized the service-connected disability to include 
erectile dysfunction and peripheral arterial disease.  This 
was done in September 2008, and was in response, at least in 
part, to new evidence received by the RO.  Although the RO 
indicated in the September 2008 rating decision that its 
adjudication was being made with respect only to the erectile 
dysfunction and peripheral arterial disease, the fact remains 
that the disability to be considered by the Board now 
contemplates these two complications due to diabetes that the 
RO has treated as noncompensable.  Because adjudication of a 
rating for diabetes requires consideration of whether there 
are complications that have not been rated separately, but 
deserve to be so rated, the Board may not overlook the issue 
as characterized by the RO in its September 2008 action, 
namely diabetes with erectile dysfunction and peripheral 
arterial disease.  Moreover, there has been evidence received 
since the issuance of the 2007 supplemental statement of the 
case that is pertinent to the veteran's claim.  Whether such 
evidence supports a higher rating or not, a supplemental 
statement of the case that reflects the RO's adjudication of 
this claim based on the pertinent evidence is required.

This case is therefore REMANDED to the agency or original 
jurisdiction (AOJ) for the following actions:

The AOJ should review the evidence 
received since issuance of a September 
2007 supplemental statement of the case.  
If, in the context of the entire record, 
the benefit(s) sought by the veteran 
is(are) not granted, a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should reflect consideration of the 
criteria for rating diabetes as well as 
the criteria for rating erectile 
dysfunction and peripheral arterial 
disease, with an explanation as to why 
these complications of diabetes do or do 
not deserve to be rated separately.  The 
veteran and his representative should be 
given opportunity to respond to the 
supplemental statement of the case.  (Any 
additional evidentiary development deemed 
appropriate by the AOJ should be 
undertaken prior to issuance of the 
supplemental statement of the case.)  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


